Exhibit 10.1

 

MICROVISION, INC. INDEPENDENT DIRECTOR STOCK OPTION PLAN
Table of Contents

 


MICROVISION, INC.
INDEPENDENT DIRECTOR STOCK OPTION PLAN


Table of Contents

1.

Purpose

 

 

2.

Administration

 

 

 

2.1

Procedures

 

 

 

 

2.2

Powers

 

 

 

 

2.3

Limited Liability

 

 

 

 

2.4

Securities Exchange Act of 1934

 

 

3.

Stock Subject to This Plan

 

 

4.

Eligibility

 

 

5.

Independent Director Stock Options

 

 

 

 

5.1

Awards

 

 

 

 

 

(a) Mandatory Awards

 

 

 

 

 

(b) Discretionary Awards

 

 

 

 

 

(c) Special One-Time Grant

 

 

 

 

5.2

Exercise Price

 

 

 

 

5.3

Vesting

 

 

 

 

5.4

Nontransferability

 

 

 

 

5.5

Termination of Options

 

 

 

 

 

(a) Generally

 

 

 

 

 

(b) Disability or Death

 

 

 

 

 

(c) Failure to Exercise Option; Expiration

 

 

6.

Option Agreements

 

 

7.

Exercise

 

 

 

 

7.1

Procedure

 

 

 

 

7.2

Payment

 

 

 

 

7.3

Withholding

 

 

 

 

7.4

Conditions Precedent to Exercise

 

 

8.

Foreign Qualified Grants

 

i

--------------------------------------------------------------------------------


 

9.

Adjustments On Changes in Capitalization

 

 

 

 

9.1

Stock Splits, Capital Stock Adjustments

 

 

 

 

9.2

Effect of Certain Events

 

 

 

 

 

(a) Change in Control

 

 

 

 

 

(b) Liquidation; Dissolution

 

 

 

 

 

(c) Recapitalizations

 

 

 

 

9.3

Fractional Shares

 

 

 

 

9.4

Determination of Board to Be Final

 

 

10.

Securities Regulations

 

 

11.

Amendment and Termination

 

 

 

 

11.1

Plan

 

 

 

 

11.2

Automatic Termination

 

 

12.

Miscellaneous

 

 

 

 

12.1

Time of Granting Options

 

 

 

 

12.2

No Status as Shareholder

 

 

 

 

12.3

Reservation of Shares

 

 

13.

Effectiveness of This Plan

 

ii

--------------------------------------------------------------------------------


 

        1.    Purpose.    The purpose of the Independent Director Stock Option
Plan (the “Plan”) is to provide a means by which Microvision, Inc. (the
“Company”), may attract and retain the best available personnel as non-employee
directors of the Company (“Independent Directors”) and of its subsidiaries and
to provide added incentive to such persons by increasing their ownership
interest in the Company.

        2.    Administration.    This Plan shall be administered by the Board of
Directors of the Company (the “Board”) or, if the Board shall authorize a
committee of the Board to administer this Plan, by such committee to the extent
so authorized; provided, however, that only the Board may suspend, amend or
terminate this Plan as provided in Section 11.1. The administrator of this Plan
is referred to as the “Plan Administrator.”

        2.1    Procedures.    The Board shall designate one member of the Plan
Administrator as chairman. The Plan Administrator may hold meetings at such
times and places as it shall determine. The acts of a majority of the members of
the Plan Administrator present at meetings at which a quorum exists, or acts
approved in writing by all Plan Administrator members, shall constitute valid
acts of the Plan Administrator.

        2.2    Powers.    Subject to the specific provisions of this Plan, the
Plan Administrator shall have the authority, in its discretion: (a) to grant the
stock options described in Section 5; (b) to determine, in accordance with
Section 5.2 of this Plan, the exercise price per share of options; (c) to
interpret this Plan; (d) to prescribe, amend and rescind rules and regulations
relating to this Plan; (e) to determine the terms and provisions of each option
granted and, with the consent of the Optionee, modify or amend each option;
(f) to defer, with the consent of the Optionee, or to accelerate the exercise
date of any option; (g) to waive or modify any term or provision contained in
any option applicable to the underlying shares of common stock of the Company
(the “Common Stock”); (h) to authorize any executive officer to execute on
behalf of the Company any instrument required to effectuate the grant of an
option; and (i) to make all other determinations deemed necessary or advisable
for the administration of this Plan. The interpretation and construction by the
Plan Administrator of any terms or provisions of this Plan, any option issued
hereunder or of any rule or regulation promulgated in connection herewith and
all actions taken by the Plan Administrator shall be conclusive and binding on
all interested parties. The Plan Administrator may delegate administrative
functions to individuals who are officers or employees of the Company.

        2.3    Limited Liability.    No member of the Board or the Plan
Administrator or officer of the Company shall be liable for any action or
inaction of the entity or body, or another person or, except in circumstances
involving bad faith, of himself or herself. Subject only to compliance with the
explicit provisions hereof, the Board and Plan Administrator may act in their
absolute discretion in all matters related to the Plan.

        2.4    Securities Exchange Act of 1934.    At any time that the Company
has a class of securities registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), this Plan shall be
administered in accordance with Rule 16b-3 adopted under the Exchange Act and
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations, proposed and final, thereunder, as all may be amended from
time to time.

        3.    Stock Subject to This Plan.    Subject to adjustment as provided
below and in Section 9 hereof, the stock subject to this Plan shall be the
Common Stock, and the total number of shares of Common Stock to be delivered on
the exercise of all options granted under this Plan shall not exceed 500,000
shares as such Common Stock was constituted on the date on which this Plan was
first adopted by the Board as set forth on the last page hereof. If any option
granted under this Plan expires, is surrendered, exchanged for another option,
canceled or terminated for any reason without having been exercised in full, the
unpurchased shares subject thereto shall again be available for purposes of this

 

1

--------------------------------------------------------------------------------


 

Plan, including for replacement options that may be granted in exchange for such
surrendered, canceled or terminated options. Shares issued on exercise of
options granted under this Plan may be subject to restrictions on transfer,
repurchase rights or other restrictions as determined by the Plan Administrator.

        4.    Eligibility.    The Plan Administrator shall award options to any
current or future Independent Director of the Company, and may award options to
any current or future non-employee director of any subsidiary thereof. As used
in this Plan, the term “subsidiary” of the Company shall mean any corporation or
other business entity in which the Company owns, directly or indirectly, stock
or other equity interests equal to 50% or more of the total combined voting
power of all classes of stock or other equity interests thereof. To the extent
that the Plan Administrator awards options hereunder to a non-employee director
of any subsidiary of the Company, the term “Independent Director” as used herein
shall refer to such person and the term “Company,” as required by the context,
shall refer to the subsidiary and not to Microvision, Inc. Any party to whom an
option is granted under this Plan is referred to as an “Optionee.”

        5.    Independent Director Stock Options.

        5.1    Awards.

        (a)    Mandatory Awards.    The Plan Administrator shall grant to each
Independent Director (i) an option to purchase 15,000 shares of Common Stock on
the date upon which he or she is first elected or appointed to the Board, such
option to be fully vested and exercisable as of the date of election or
appointment, and (ii) an option to purchase an additional 15,000 shares of
Common Stock on the date upon which he or she is (A) first elected or appointed
to the Board and (B) subsequently reelected to the Board, which options shall
vest in accordance with Section 5.3.

        (b)    Discretionary Awards.    The Plan Administrator shall have the
authority, but not the obligation, to grant to each or any Independent Director
an option to purchase any number of shares of Common Stock as the Plan
Administrator may in its discretion determine, subject to the limitations set
forth in Section 3, which option shall vest and shall have an exercise price as
the Plan Administrator may in its discretion determine.

        (c)    Special One-Time Grant.    The Plan Administrator shall grant to
each Independent Director serving as of October 25, 2001, an option to purchase
10,000 shares of Common Stock, which option shall have a grant date of
October 25, 2001, shall have an exercise price determined in accordance with
Section 5.2 and shall vest concurrently with the options granted under the Plan
to Independent Directors on June 6, 2001.

        5.2    Exercise Price.    The exercise price of options issued under the
Plan will be the average closing price of the Company’s Common Stock as reported
on the Nasdaq National Market or, if the Common Stock is no longer listed
thereon, such other principal exchange or market (including the over-the-counter
market) for the Company’s Common Stock, during the ten (10) trading days prior
to the date of grant.

        5.3    Vesting.    To ensure that the Company will achieve the purposes
of and receive the benefits contemplated in this Plan, options granted pursuant
to the Plan will become vested in full as of the earlier of (i) the day prior to
the date of the Company’s Annual Meeting of Shareholders next following the date
of grant, or (ii) one year from the date of grant, provided the Independent
Director continues to serve as an Independent Director of the Company or is
employed by the Company or a subsidiary of the Company as of such vesting date.

 

2

--------------------------------------------------------------------------------


 

        5.4    Nontransferability.    Options granted under this Plan and the
rights and privileges conferred hereby may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will or by the applicable laws of descent and distribution, shall not be
subject to execution, attachment or similar process, and shall be exercisable
during the Optionee’s lifetime only by the Optionee. Any purported transfer or
assignment in violation of this provision shall be void.

        5.5    Termination of Options.

        (a)    Generally.    Unless earlier termination results from the
application of the provisions of this Section 5.5, each option granted hereunder
shall expire and all rights of the Optionee thereunder shall cease and terminate
on the tenth anniversary of the date of its grant.

        (b)    Disability or Death.    If an Optionee is unable to continue his
or her service as an Independent Director of the Company as a result of his or
her permanent and total disability (as defined in Section 22(e)(3) of the Code)
or death, all unvested options issued under the Plan to such Optionee will
become vested immediately as of the date of disability or death. In such an
event, the option may be exercised at any time before the earlier of (i) the
expiration date of the option or (ii) twelve (12) months after the date of
(A) permanent and total disability or (B) death (by the person or persons to
whom such Optionee’s rights under the option shall pass by the Optionee’s will
or by the applicable laws of descent and distribution), for up to the full
number of shares of Common Stock covered thereby.

        (c)    Failure to Exercise Option; Expiration.    To the extent that an
Optionee fails to exercise an option within the period provided in this
Section 5.5, all rights to purchase shares of Common Stock pursuant to such
options shall cease and terminate.

        6.    Option Agreements.    Options granted under this Plan shall be
evidenced by written stock option agreements (the “Option Agreements”) that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are consistent with this Plan. All
Option Agreements shall include or incorporate by reference the applicable terms
and conditions contained in this Plan.

        7.    Exercise.

        7.1    Procedure.    Subject to Section 5.3 above, each option may be
exercised in whole or in part; provided, however, that no fewer than 100 shares
(or the remaining shares then purchasable under the option, if less than 100
shares) may be purchased on any exercise of any option granted hereunder and
that only whole shares will be issued pursuant to the exercise of any option
(the number of 100 shares shall not be changed by any transaction or action
described in Section 9 unless the Plan Administrator determines that such a
change is appropriate). Options shall be exercised by delivery to the Secretary
of the Company or his or her designated agent of notice of the number of shares
with respect to which the option is being exercised, together with payment in
full of the exercise price and any applicable withholding taxes.

        7.2    Payment.    Payment of the option exercise price shall be made in
full when the notice of exercise of the option is delivered to the Secretary of
the Company or his or her designated agent and shall be by personal, bank
certified or cashier’s check or through irrevocable instructions to a stock
broker to deliver the amount of sales proceeds necessary to pay the appropriate
exercise price and withholding tax obligations, all in accordance with
applicable governmental regulations, for the shares of Common Stock being
purchased. The

 

3

--------------------------------------------------------------------------------


 

Plan Administrator may determine at any time before exercise that additional
forms of payment will be permitted.

        7.3    Withholding.    Before the issuance of shares of Common Stock on
the exercise of an option, the Optionee shall pay to the Company the amount of
any applicable federal, state or local tax withholding obligations. The Company
may withhold any distribution in whole or in part until the Company is so paid.
The Company shall have the right, subject to applicable law, to withhold such
amount from any other amounts due or to become due from the Company to the
Optionee, or to retain and withhold a number of shares having a market value not
less than the amount of such taxes required to be withheld by the Company, to
reimburse it for any such taxes and cancel (in whole or in part) any such shares
so withheld.

        7.4    Conditions Precedent to Exercise.    The Plan Administrator may
establish conditions precedent to the exercise of any option, which shall be
described in the relevant Option Agreement.

        8.    Foreign Qualified Grants.    Options under this Plan may be
granted to Independent Directors of the Company who reside in foreign
jurisdictions. The Board may adopt supplements to the Plan as needed to comply
with the applicable laws of such foreign jurisdictions and to give Optionees
favorable treatment under such laws; provided, however, that no award shall be
granted under any such supplement on terms more beneficial to such Optionees
than those permitted by this Plan.

        9.    Adjustments On Changes in Capitalization.

        9.1    Stock Splits, Capital Stock Adjustments.    The aggregate number
of shares for which options may be granted under this Plan, the number and class
of shares covered by each outstanding option and each such option shall all be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock of the Company resulting from a stock split, stock
dividend or consolidation of shares or any like capital stock adjustment.

        9.2    Effect of Certain Events.

        (a)    Change in Control.    In the event of a Change in Control
(hereinafter defined), any unvested options issued under the Plan will vest
automatically upon the closing of the event causing the Change in Control. For
the purpose of this Section 9.2, a “Change in Control” means the sale of more
than 50% of the voting control of the Company or its business to a third party,
whether by means of merger, triangular merger, consolidation, sale of stock,
sale of assets or similar transaction, but excluding (i) any transaction among
affiliated persons that does not result in a material change in ultimate
ownership of the Company by individuals, or (ii) any transaction for the
principal purpose of funding the operations of the Company.

        (b)    Liquidation; Dissolution.    If the Company is liquidated or
dissolved, options shall be treated in accordance with Section 9.2(a).

        (c)    Recapitalizations.    If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation by reason of any reorganization, merger, consolidation, plan
of exchange, recapitalization, reclassification, stock split-up, combination of
shares or dividend payable in shares, (other than in the case of a Change in
Control) appropriate adjustment shall be made by the Company in the number and
kind of shares issuable on exercise of the Options granted hereunder, so that
the Optionee’s proportionate interest before and after the occurrence of the
event is maintained.

 

4

--------------------------------------------------------------------------------


 

        9.3    Fractional Shares.    If the number of shares covered by any
option is adjusted, any fractional shares resulting from such adjustment shall
be disregarded and each such option shall cover only the number of full shares
resulting from such adjustment.

        9.4    Determination of Board to Be Final.    All adjustments under this
Section 9 shall be made by the Board, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.

        10.    Securities Regulations.    Shares of Common Stock shall not be
issued with respect to an option granted under this Plan unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, any
applicable state securities laws, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, applicable laws
of foreign countries and other jurisdictions and the requirements of any
quotation service or stock exchange on which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance, including the availability of an exemption from registration
for the issuance and sale of any shares hereunder. The inability of the Company
to obtain, from any regulatory body having jurisdiction, the authority deemed by
the Company’s counsel to be necessary for the lawful issuance and sale of any
shares hereunder or the unavailability of an exemption from registration for the
issuance and sale of any shares hereunder shall relieve the Company of any
liability with respect of the nonissuance or sale of such shares as to which
such requisite authority shall not have been obtained.

        As a condition to the exercise of an option, the Company may require the
Optionee to represent and warrant at the time of any such exercise that the
shares of Common Stock are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any relevant
provision of the aforementioned laws. The Company may place a stop-transfer
order against any shares of Common Stock on the official stock books and records
of the Company, and a legend may be stamped on stock certificates to the effect
that the shares of Common Stock may not be pledged, sold or otherwise
transferred unless an opinion of counsel is provided (concurred in by counsel
for the Company) stating that such transfer is not in violation of any
applicable law or regulation. The Plan Administrator may also require such other
action or agreement by the Optionees as may from time to time be necessary to
comply with the federal and state securities laws. THIS PROVISION SHALL NOT
OBLIGATE THE COMPANY TO UNDERTAKE REGISTRATION OF THE OPTIONS OR STOCK
THEREUNDER.

        11.    Amendment and Termination.

        11.1    Plan.    The Board may at any time suspend, amend or terminate
this Plan, provided that, the approval of the Company’s shareholders is
necessary within twelve (12) months before or after the adoption by the Board of
any amendment that will:

        (a)  increase the number of shares of Common Stock to be reserved for
the issuance of options under this Plan;

        (b)  permit the granting of stock options to a class of persons other
than those now permitted to receive stock options under this Plan; or

        (c)  require shareholder approval under applicable law, including
Section 16(b) of the Exchange Act.

        11.2    Automatic Termination.    Unless earlier suspended or terminated
by the Board, the Plan will continue in effect until the earlier of: (i) ten
(10) years from the date on which it was adopted by the Board, or (ii) the date
on which all shares available for issuance under the Plan have been issued. No
option may be granted after such termination or during any suspension of this
Plan. The amendment or termination of this Plan shall not, without the

 

5

--------------------------------------------------------------------------------


 

consent of the Optionee, alter or impair any rights or obligations under any
option theretofore granted under this Plan.

        12.    Miscellaneous.

        12.1    Time of Granting Options.    The date of grant of an option
shall, for all purposes, be the date on which the Independent Director is
elected, re-elected or appointed to the Board, and the execution of an Option
Agreement and the conditions to the exercise of an option shall not defer the
date of grant.

        12.2    No Status as Shareholder.    Neither the Optionee nor any party
to which the Optionee’s rights and privileges under the option may pass shall
be, or have any of the rights or privileges of, a shareholder of the Company
with respect to any of the shares of Common Stock issuable on the exercise of
any option granted under this Plan unless and until such option has been
exercised and the issuance (as evidenced by the appropriate entry on the books
of the Company or duly authorized transfer agent of the Company) of the stock
certificate evidencing such shares.

        12.3    Reservation of Shares.    The Company, during the term of this
Plan, at all times will reserve and keep available such number of shares of
Common Stock as shall be sufficient to satisfy the requirements of this Plan.

        13.    Effectiveness of This Plan.    This Plan shall become effective
on the date on which it is adopted by the Board. No option granted under this
Plan to any Independent Director of the Company shall become exercisable until
the Plan is approved by the shareholders, and any option granted before such
approval shall be conditioned on and is subject to such approval.

Plan adopted by the Board on February 16, 2000.

Plan approved by the shareholders on June 22, 2000.

Plan amended by the Board on October 19, 2000.

Plan amended by the Board on February13, 2001.

Plan amended by the Board on October 25, 2001.

Plan amended by the Board on December 20, 2001.

Plan amended by the Board on February 13, 2002.

 

6

--------------------------------------------------------------------------------